                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Southern District of New York



                                                   Umfed States Dsslf'icf Coiirthouse
                                                   300 Quarropas Street
                                                   White Flaws, New York 10601


                                                    February 5, 2020
BY EMAIL

The Honorable Paul E. Davison
United States Magistrate Judge

300 Quan'opas Street
White Plains, New York 10601

       Re: UnitedStates v. Cristopher Accime^ 20 Mag. 1267


Dear Judge Davison:


       The Government respectfully requests that the Court unseal the currently sealed complaint,
and related arrest-wan'ant, In the above-referenced case, now that Defendant Christopher Accime
has been arrested.




                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney



                                                    /s/ Derek Wikstrom_
                                                    Derek Wikstrom
                                                    Assistant United States Attorney
                                                    Tel: (914)993-1946

SO ORDERED:




HONOT^CBLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
